         Case 1:20-cv-01168-ABJ Document 31 Filed 08/13/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

       AYMAN SALEH, et al.,                                 )
                                                            )
                      Plaintiffs,                           )
                                                            )
              v.                                            )      No. 1:20-cv-01168-ABJ
                                                            )
       PRESIDENT KHALIFA BIN ZAYED                          )
       AL NAHYAN, et al.,                                   )
                                                            )
                   Defendants.                              )
       ____________________________________                 )

                                    NOTICE OF WITHDRAWAL

       Pursuant to Local Rule 83.6(b), Anthony T. Pierce hereby files this notice of withdrawal as

counsel of record for Defendants President Khalifa Bin Zayed Al Nahyan (“H.H. Sheikh Khalifa”)

and Crown Prince Mohamed Bin Zayed Al Nahyan (“H.H. Sheikh Mohamed”), but will remain as

counsel of record for Defendant DarkMatter. Z.W. Julius Chen has entered an appearance on

behalf of and will remain counsel of record for H.H. Sheikh Khalifa and H.H. Sheikh Mohamed

(ECF No. 25), and is authorized to represent by his signature below that H.H. Sheikh Khalifa and

H.H. Sheikh Mohamed consent to Mr. Pierce’s withdrawal. Consistent with this Notice, H.H.

Sheikh Khalifa and H.H. Sheikh Mohamed respectfully request that any service of process

pursuant to this Court’s July 16, 2021 Order (ECF No. 30) be directed to Mr. Chen.

                                                    Respectfully submitted,

                                                    /s/ Anthony T. Pierce
                                                    Anthony T. Pierce (D.C. Bar No. 415263)
                                                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                                    2001 K St NW
                                                    Washington, DC 20006
                                                    Telephone: (202) 887-4411
                                                    apierce@akingump.com

 August 13, 2021
Case 1:20-cv-01168-ABJ Document 31 Filed 08/13/21 Page 2 of 2




                                  On behalf of Defendants President Khalifa
                                  Bin Zayed Al Nahyan and
                                  Crown Prince Mohamed Bin Zayed Al
                                  Nahyan:

                                  /s/ Z.W. Julius Chen
                                  Z.W. Julius Chen (D.C. Bar No. 1002635)
                                  AKIN GUMP STRAUSS HAUER & FELD LLP
                                  2001 K Street, NW
                                  Washington, DC 20006
                                  Telephone: (202) 887-4475
                                  chenj@akingump.com

                                  Counsel for Defendants President Khalifa
                                  Bin Zayed Al Nahyan and
                                  Crown Prince Mohamed Bin Zayed Al
                                  Nahyan




                              2
